ORDER
WHEREAS, by its order dated July 16, 1992, this court suspended Richard M. Meshbesher from the practice of law for a period of 30 days; and
WHEREAS, Richard M. Meshbesher has filed with this court an affidavit stating that he has complied fully with the requirements for reinstatement set forth in this court’s order of July 16, 1992; and
WHEREAS, the Office of Lawyers Professional Responsibility has filed with this court an affidavit certifying that Richard M. Meshbesher has complied with the requirements for reinstatement set forth in this court’s order of July 16, 1992;
NOW, THEREFORE, IT IS HEREBY ORDERED,
1. That Richard M. Meshbesher is reinstated to the practice of law in the State of Minnesota effective August 25, 1992, at which time he shall be placed on supervised probation for a period of 2 years in accordance with the conditions enumerated by this court in its order of July 16, 1992.
2. That Richard M. Meshbesher successfully shall complete the professional responsibility portion of the multistate bar examination by July 16, 1993.